Preparations for the European Council (8-9 March 2007) (debate)
The next item is a statement by the Council and the Commission on the preparations for the European Council on 8 and 9 March.
Mr President, Commissioner Wallström, ladies and gentlemen, this spring summit of Heads of State or Government will, as in previous years, be primarily devoted to economic issues, the Lisbon Strategy in particular. We are of course delighted that this year's spring summit is being held at a time when the economy is in a good state and good things are happening on the labour markets. From this we arrive at the cautious conclusion that the Lisbon Strategy's first-fruits are appearing, but we are also persuaded that it would be quite inappropriate to rest on our laurels. Far from doing that, we want to put the overall favourable trends and the incipient mood of optimism to work in the interests of further structural reforms, to join together in undertaking further efforts at securing for the long term, and building on, the successes of recent months, for it is important that we get Europe in top form ready for global competition.
Following intensive preparatory work, which was characterised by very close and very fruitful cooperation with the Commission, the meeting of the European Council on 8 and 9 March is ready to be hammered into shape. The General Affairs and External Relations Council yesterday discussed the annotated agenda for the Council that the presidency had drafted, and I am glad to be able to tell you that the Member States wholeheartedly endorse the list of topics proposed by the presidency.
Over the coming weeks, COREPER will coordinate the contributions of the various sectoral Council formations and do further work on the draft conclusions for the Council in the light of their essential comments. Perhaps I might remind the House at this point of the dates on which the various specialist Council will finalise their contributions. The Energy Council will be meeting the day after tomorrow in order to discuss the Energy Action Plan, which is one of the really big issues for the European Council; the Education and Youth Council meets on 16 February, followed by the Competitiveness Council on 19 February and the Environmental Council on 20 February. This round is concluded by the Council responsible for employment and social issues and the ECOFIN Council, which meet on 22 and 27 February respectively.
Although your House is not directly involved in these preparatory activities, I am able to assure you that the Presidency will be taking account of the opinions you have adopted in connection with the themes of the Summit.
Perhaps I might now go into rather more detail about the Presidency's plans for this year's spring summit. I will also refer back to what the President of the Council said in this Chamber this morning. We will endeavour to ensure that the European Council performs its essential role, which involves it in concentrating on core issues, setting general directions, taking decisions about the future and issuing policy guidelines to the responsible entities at European and national level. Today's exchange of views and, of course the in-depth dialogue with the President of your House in the course of the session are, of course, important elements in performing this function. With these general considerations in mind, we have tried to focus the European Council's deliberations on topics in respect of which action is generally recognised as being necessary and areas in which further efforts need to be made.
Our specific concern is with supporting the structural reforms embarked on in the Member States and moving them forward by integrating recommendations specific to the country in question. Within the area of the internal market, we want to strengthen the shared desire to close loopholes, identify weak points, and make the EU more competitive against third countries, while at the same time pushing for the relaunch of the Doha Round. We are no less keen to encourage innovation, research and education than to promote job creation and the further development of the European social model, central to all of which are 'flexicurity' and demographic change.
As the Federal Chancellor said this morning, better regulation is important to all of us, for there is, in it, considerable potential for making the European economy more competitive, and so the reduction of bureaucracy is a priority issue for the German Presidency. We have set ourselves the goal of sending out ambitious messages from the meeting of the European Council; in practical terms, our main concern is with the simplification of existing laws and consideration of how the impact of new ones might be better assessed. As the lawmaking authority, the Council and Parliament have a particular responsibility for ensuring that proposals from the Commission for the simplification of legislation are both thoroughly scrutinised and promptly processed. Our main concern is that the reduction of bureaucracy be driven forward, particularly through clear quantitative targets being laid down.
Finally, the European Council, as decided last year, will give its attention to the EU's comprehensive plan for energy, which is committed to the EU's three fundamental goals in this area - security of supply, competitiveness, and environmental compatibility, the latter of which is always to be emphasised. It is evident from the Strategic Energy Report, which the Commission presented in January, that only an energy policy that addresses all three points of this triangular objective will be equal to the challenges that face the EU, and that is why we are pushing for a bundle of measures without which - being taken together - the desired effect will not be forthcoming. This package includes measures that reinforce competition on the internal energy market, that attach greater importance to renewable energies and help to develop better energy technologies and greater energy efficiency, and it is of great significance in this respect that greater weight is being given to the foreign policy components of energy policy. I would like to make it clear that Europe must increasingly speak with one voice where energy issues are concerned.
The issue of climate protection is inseparable from that of energy. Since climate change presents us with the challenge of the century, we are firmly determined to bring about ambitious and forward-looking resolutions, including quantitative targets, in this area too, and the proposals put forward by the Commission for full coordination on energy matters provide us with a good basis for this. The European Council must work towards sending out a strong signal in favour of the further development of the international climate protection regime after 2012. Only if the industrialised countries, led by the European Union, take the lead with commitment to demanding targets and measures will it be possible to expect the emerging countries to show the willingness to accept undertakings appropriate to their own circumstances to limit their own rapidly increasing emissions.
Many thanks, Mr President-in-Office, not only for what you said, but also for having used up only half the time available to you in saying it. That is something we should take as an example when considering the reform of the way our House works; the Council, too, is capable of imposing limits on itself and nevertheless saying something worth hearing.
Vice-President of the Commission. Mr President, March offers a real opportunity for the European Union. Firstly, it gives us a chance to show citizens a European Union taking ambitious, clear decisions on subjects that they care deeply about. Secondly, we will be called upon to agree a declaration that will not only celebrate our achievements over these 50 years, but set out what we can do in the future. So, the two are closely linked. A successful spring Council would provide the perfect springboard for an ambitious Berlin declaration.
Europe has to take action. It has to be political, effective and play a key role when it comes to addressing the major challenges of today's globalised world. Growth and jobs, climate change, energy: these are subjects on the minds of Europeans every day. We have a real opportunity to show what the European Union can offer, of course, in full compliance with our renewed commitment to better regulation.
I should like to focus on climate change, energy and the growth and jobs agenda. Two weeks ago the UN Panel on Climate Change set out clearly, calmly and irrefutably the facts on climate change. The goal of limiting temperature gains to 2°C is still achievable - just! The next decade or so will determine whether we manage to bring the situation under control. Our international partners, investors and citizens are all looking to the European Union for clear, determined action.
The scale of the problem is huge. A bold response is the only one that makes sense and that means practical policy proposals and binding targets. That is why we proposed that developed countries accept a 30% emission reduction target by 2020 compared to 1990 levels. At the same time, nobody questions the need to bring developing countries into the global efforts to cut emissions, and they can realistically be put on track to limit the growth in their emissions, to start with, and to start cutting by 2020.
I expect the spring European Council to send a convincing and strong signal on the need for determined action on climate change. The resolution on climate change, which this House will adopt tomorrow and which is both encouraging and stunning, contains an important and urgent message, which the Commission will pass on to the Heads of State and Government when climate issues are being discussed at the spring Council.
However, we must also show both inside and outside the EU that we are prepared to act ourselves today. That is why the spring Council should agree a firm, independent EU commitment to achieving at least a 20% reduction in greenhouse gas emissions by 2020. This will be a real demonstration of our commitment.
Energy is key to cutting emissions. However, it is more than that: secure supply, fairer prices and more choice are all issues that are central to citizens' daily concerns for themselves, their families and future generations and, of course, to European industry. There is also an instinctive sense that these issues can only be tackled effectively at European level. Therefore, this is also a stern test for the European Union itself.
Last month, the Commission set out its vision of how to put European energy policy on track and I very much welcome the supportive stance of this Parliament. Whenever we face a long-term challenge, it is essential that Europeans can look to their democratically-elected representatives to explain why reform is essential, to put short-term change in the context of long-term purpose, to convince us that every one of us can play a part, for example through doing what we can on energy efficiency.
The comprehensive resolution that you adopted on 14 December last year reflects the essential role that Parliament plays in this context. So the ambition and conviction of the European Council are critical. We cannot put off decisions any longer. Europe needs to send the clearest of messages that it is committed to transforming the shape of European energy over the next few decades. Investors are ready to step in on a massive scale, but they need a clearer signal. That means decisive action in the internal market. It means real steps to ensure solidarity between Member States. It means making research in this area our top priority, for example as the first target for the European Institute of Technology. It means a precise, ambitious and, in particular, binding target of bringing renewable energy into the mainstream by 2020.
With a clear green light from the European Council, the Commission is ready to bring forward a wide range of precise legislative measures this year. Climate change and energy are integral parts of the broader issue on which the spring Council will focus, the Lisbon Strategy for Growth and Jobs. Real steps are being taken to invest more in innovation, to make life easier for new and growing businesses, to help citizens prepare for change. The economic situation, as you know, is improving and Europe has shown that it is facing up to the challenge of globalisation, but these first steps now need to accelerate. The consensus for change needs to be translated into action in all parts of Europe and in all sectors. Modernising our economies and societies is essential if our values and quality of life are to flourish in this rapidly changing world.
The spring Council needs to give a clear message that we will press ahead with reform at all levels as set out in the Commission's annual progress report on the Lisbon Strategy, including the country-specific recommendations.
The Commission strongly welcomes Parliament's support on this point. Your resolution gives a timely reminder of some of the key benchmarks by which the credibility of action will be assessed. For example, reducing start-up time for new businesses to no more than one week, or cheaper protection of intellectual property rights.
Time is running out if we are to avoid the worst effects of climate change, tackle the global imbalance between energy supply and demand, and secure real modernisation. It is time to put our best wisdom at the service of these objectives. George Bernard Shaw said that we grow wise not by remembering the past, but by being responsible for the future. At a time when we are celebrating 50 years of the European Union, this is a wise thing to remember.
Bold, ambitious and long-term decisions from the spring Council in March will put the European Union on the road to finding real answers to these most urgent questions.
Thank you very much, Vice-President Wallström, especially because you did not use all the time allocated to you. This is a very good example from the Presidency and from the Commission.
on behalf of the PPE-DE Group. - (NL) Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, each generation has a duty and responsibility to do its bit for progress. Ours too is facing a challenge, namely that of globalisation. We are living in a world that is changing fast and is opening up. In the European Union, we need to face up to worldwide, sometimes aggressive, competition with an ageing population and against the backdrop of global warming.
This competition is becoming more cut-throat not only on the supply side of our market, but also on the demand side of the market of raw materials and energy. We could ignore it, we could passively submit to it, or we could prepare for it. If, however, we want to give today's children any prospect of a quality life and a good job, then there is only one answer: to ensure that we are competitive. Being competitive does not mean yielding blindly to the pressures of globalisation. It does mean, though, that we must equip ourselves with the right instruments that will guarantee us a future for what is dear to us, namely our European social model and the values on which our way of living and society are founded. In order to be competitive, we need a bold vision, strategy and people, as well as resources. We have the vision. We have the Lisbon Strategy with the partnership for growth and jobs and this is something to which we in the Group of the European People's Party (Christian Democrats) and European Democrats have always been 100% committed. We are also enormously grateful that the Barroso Commission is putting in so much effort, as is the German Presidency, with its desire to focus more on the weak areas that need improving and on a serious energy plan.
In the last Commission report, we read that the economic prospects had improved over the last year. Let us seize this momentum to achieve our goals with all the more force, because there is a great deal left to be done, not least by the Member States of which the Commission reports sometimes show in too rosy a light. With the spring summit in mind, we will be voting on a resolution tomorrow. We have been able to verify it against the view of the national MPs, with whom we had a good meeting last week. This resolution also voices our priorities that will be further highlighted by our shadow rapporteur, Mr Lehne. The completion of the internal market, not least for both the consumer and the SME, administrative simplification, a study into the effect of the practice of goldplating, more research and innovation, a renewed approach to energy policy and to fighting climate change, with due attention to energy supply, affordability, less dependence, more renewable energy sources and lower greenhouse gas emissions. These are all measures that need to be taken if we want to achieve our objective of more growth and jobs. For the majority of our group, there is room for nuclear energy as well, even though we fully respect the principle of subsidiarity in this respect.
Lisbon is, of course, more than the sum total I listed so far. What matters most of all is caring about the well-being and dignity of the people and of their position and share in society. This is also why all our attention is focused on training, education, lifelong learning, the fight against exclusion and sound migration policy and indeed, gender equality, for the fact that talented women opt out is also a form of brain drain. As for labour market reform, we are looking forward to the discussion of the Commission document on flex-security.
Since Lisbon is about people, the process must also be supported by people. As long as the European strategy for growth and jobs is seen by the public more as part of the problem than as the way to a solution, there is cause for concern. The involvement of both the people and civil society must increase. In previous major projects, such as Europe '92' at the time and also when the euro was introduced, we were successful thanks to a huge, broad-based communication initiative. We, and certainly the Member States, missed opportunities during the enlargement process. Without a proper communication strategy, Lisbon will not be understood properly, supported or carried out adequately, something that is probably attributable to a lack of political courage. Hence, I would like to make a passionate plea to the three institutions to pledge their funds for this cause and also, if possible, to make some room for this in the important Berlin declaration that is being compiled.
I should like to thank the rapporteurs and shadow rapporteur for the resolution we will be endorsing tomorrow and which we prepared in the working party with the 33 under Mr Daul's presidency. The resolution turned out to be rather long, but as it is one that enjoys broad support and that is also positive, it allows us to send out a broad message about where we want to take this strategy.
on behalf of the PSE Group. - (FR) Mr President, ladies and gentlemen, at a time when global problems are piling up, a number of EU Member States are tempted by nationalism. The fact is that the indisputable lesson of the globalisation under way is that even Germany, France, Great Britain or, indeed, Poland are relatively helpless faced with the foreseeable rise of certain large nations.
Everyone concedes that the Treaty of Nice is no longer enough to ensure the effective governance of the EU-27. However, the Constitutional Treaty has collapsed, and not only because of the French and Dutch 'no' votes but also because certain Heads of State or Government refuse to honour their signatures. The vision of Europe cannot be summarised solely in terms of the internal market. Our fellow citizens want to see a more social dimension and joint action that is more effective.
European integration began with the European Coal and Steel Community. Last year, China became the world's top steel manufacturer. In January, China and Russia signed 15 energy cooperation agreements, one of them relating to the construction of two gas pipelines, each with a capacity of 40 billion cubic metres.
This month, India, China and Russia are to take part in a tripartite forum with a view to promoting trade with each other. The United States and Russia have just signed a joint nuclear research agreement. The Chinese, Japanese, Indians, Russians and Americans are cooperating in the development of new technologies designed to combat climate change. Where, then, is Europe in all this? We are far from the solidarity of the now defunct CECA. We are struggling to define an energy policy characterised by solidarity and therefore of a joint character, and this at a time when our energy dependence is increasing. Admittedly, we are giving priority to ambitious objectives, but with deadlines in 2020, 2030 or 2050, that is to say beyond the foreseeable future.
Chancellor Merkel reminded us this morning that the EU was responsible for 15% of total CO2 emissions. According to Commissioner Dimas, our share fell to 14% in 2006 - a figure indicative not of greater efficiency on the part of Europeans but of an increase in the emissions of other industrialised nations.
If it is obvious that Europe must set an example, it is no less obvious that we are not going to be able to overcome global problems on our own. Europe has some aces up its sleeve when it comes to making its presence felt in the global debate. We remain the biggest economic power, generating 30% of gross world product. More than a third of the two thousand largest companies in the world are European. We still lead the world in practically all sectors, with the exceptions of digital technology and biotechnology, and the Lisbon Summit has defined a strategy for remedying these deficiencies. This strategy is still a live one, even if progress is desperately slow, particularly where research and innovation are concerned.
The forthcoming summit will provide the opportunity for a new departure. All the analyses have been carried out, and all the problems are known. The time for practical decisions has come. The political relaunch of Europe must take place by June at the latest. That, at least, is the ambition of the Socialist Group in the European Parliament.
on behalf of the ALDE Group. - Mr President, EU growth in 2006 hit 2.7 % - the highest in six years. Unemployment is at its lowest since 1998, at 7.9 %. One is tempted to say, 'well done!', but that 2.7 % growth has to be measured against 9.5 % in China and India, and our 7.9 % unemployment rate against under 5 % in the United States and 4.1 % in Japan. In this light, the Lisbon goal of making Europe the most competitive knowledge-based economy in the world by 2010 sounds not only ambitious but unrealistic. We have already dropped the target date. Can we maintain the target?
Well, we hold this debate annually; some Member States perennially ignore our exhortations. The Kok Report told us two years ago that the objectives of Lisbon have become muddled and the results are unconvincing. It is because some Member States have tried to muddle through instead of reforming their ways. Lisbon will only work if reform is made Europe-wide. Solidarity cannot mean those governments who have gone through the tough process of reform now having to bail out those who have not. In some countries, even the opposition does not see the need for reform; it makes promises to citizens which cannot be kept and, I am tempted to say:
(FR) It might be said that there is a dire need in this case for a reality check.
A knowledge-based economy needs a willingness to learn. We in Europe can learn from each other. Economic growth and low unemployment, a dynamic business environment and high social standards are not mutually exclusive - look at Denmark or Finland.
The way to modernise social protection and benefit systems is to bring in more flexibility. Youth unemployment is far too high, but protecting our citizens does not mean that we have to protect uncompetitive jobs. The social safety net should not prop up failing businesses, but help those affected to reintegrate into new business opportunities.
My group believes, too, that investing in green technologies is key to containing climate change and catering for energy security in Europe. Energy is literally the driving force of our economy, and, as our Energy Ministers meet this week in Brussels, they must rise to the challenge and have the courage to open up the energy sector to greater competition and flexibility, not just separating infrastructure from supply. Building a true European energy market is important but not sufficient: we also need to cut energy consumption, and I hope the Commission will be even more ambitious in future than it has been. We have got to create incentives for individuals to change their habits and make thoughtful purchases and investments through using the tax system.
We also have to deliver proper implementation of European legislation, letting our citizens know what needs to be done, and Member States have to live up to their promises of economic reform so that we can give the green light to Lisbon.
on behalf of the UEN Group. - (IT) Mr President, Mr Gloser, ladies and gentlemen, one of the things that irritates the general public most of all is the European Union's excessive regulations. Rules that are not just too numerous but also hard to understand and complex: this trend must be halted. Establishing the curvature of bananas or the diameter of peas or the length of contraceptives and believing that this means you are regulating the market is a sign that you are a thousand miles away from the daily lives of the citizens.
Rules like this are the product of pressure exerted by powerful interest groups to protect personal business affairs, and are not passed in the interests of the citizens. Where there are too many rules, bureaucracy reigns in the place of politics or the economy, and the EU may even die of bureaucracy. Making better laws must become an imperative for the institutions, and on this point Parliament must act as the catalyst. We are pleased that the Presidency of the Council is paying attention to this issue, too.
As demonstrated by the speeches made in the Chamber this morning, there is a certain European left-wing tendency that continues to demand new legislation, but shows little interest in how much it is actually applied or applicable. We believe that a free and cohesive society is based on stable, clear, shared rules and not on elephantine bureaucracy. For growth and development, we invite the Council to adopt with greater determination a policy that is attentive to the problems of the African continent, and vigilant with regard to human rights and workers' rights, in the countries with which we trade as well as inside the Union itself.
Without a common energy policy, there will be no recovery or growth. We endorse the Commission's new Green Paper with regard to renewable energy sources and the improvement of natural gas infrastructure, focusing on LNG terminals, a position that is also backed by the Presidency of the Council. All obstacles should therefore be removed, including those posed by the Italian Minister for the Environment, Pecoraro Scanio, who on this issue continues to ignore European positions and is therefore delaying progress. Development and the environment are the challenges to which we must respond, including by ratifying a new treaty that defines the new and differing areas of responsibility of our institutions within the 27-member Europe.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, representatives of the Council and the Commission, I would like to start by congratulating the Commission on having stood firm in the argument over the national allocation plans for CO2 trading, and on having at least confounded expectations by correcting Germany's national allocation plan.
I am disconcerted to see that the deal done over the reduction targets for CO2 from cars, evidently as part of a bigger deal, did not come out the way the Commission had wanted it to, and would like to take this opportunity to point out that one thing that is ignored in such CO2 deals - of the kind that are currently being struck between the Member States, the Commission and the Council - is the fact that the targets we have set ourselves are not set by man; rather, the goal of stopping the earth getting more than 2 degrees warmer is set by Nature.
If we, in these trade-offs between various national and industrial interests, keep on disregarding a target set at Kyoto, then we will, I think, in the foreseeable future no longer actually be able to assert that we are pursuing an ambitious climate protection policy.
As we Greens see it, the energy package and the goal of 20% CO2 reduction across Europe may well be ambitious, but they no longer bear any relation to the overarching objective of doing something to counteract global warming. If we really do remain stuck on this 20%, we can once and for all say goodbye to the idea of being able to have a positive influence on global warming, that is to say, of being able to reduce it. We have just heard that, if we were to stick at 20%, the earth would get warmer by 4 or 5 degrees, in other words, that the adverse predictions of climate change would then turn out to be much worse.
All I can do as I stand here is to appeal once more to the Brussels Energy Summit to stop cutting deals around reduction percentages and at last put into effect what the Commission has put on the table. In my view, the most important part of this energy package has to do with energy efficiency and savings, and I would again ask the Commission to get back to what was put before this House last autumn - which is not that long ago - in the shape of the energy action plan. Here, too, there must be less discontinuity. At the time, it was taken for granted that the right target for Europe was to reduce energy consumption. Today, the idea is firmly enshrined in the energy package that Europe's consumption of energy will continuously increase. It follows that there are many corrections to be made.
I want to add something about nuclear policy, for I know that there are many countries in which great hopes are placed in it. I think that Europe-wide checks are overdue as a means of ascertaining whether the scandalous security culture of which we get repeated reports from the Swedish nuclear power station at Forsmark is a uniquely Swedish problem or whether it might be the case that, over the course of decades in which atomic energy has been being used, this decay in the security culture has become a universal problem as a consequence of such things as reductions in staffing. This is now the third time that I have risen to protest that Forsmark has as yet not been discussed at the European level, and the reason why I am being so forceful about it here and now is that I gather that Euratom is going to lend the money for the building of a new nuclear power station in Belene, concerning which negotiations are proceeding behind the scenes. That would be a first, with Atomstroyexport funding a power station in the European Union with European money, which will enable people to act as if there were a renaissance in nuclear power. I do believe, though, that the fact of the matter is that this industry is in a very bad state, not only from the point of view of security, but also in economic terms.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, Commissioner Wallström has remarked that the Spring Summit will have to do a good job of preparing for the Berlin meeting, which is to be held a few days later, and, whilst I can agree with that, I can do so only subject to two conditions, the first being that it would be necessary for there to be very in-depth discussion of the Berlin statement at the Spring Summit, yet, instead, even the dogs in the street know that a thorough debate on the possible content of the statement carries the inherent risk of differences of opinion becoming manifest. Is there, then, to be no public debate, no debate among the Heads of State? If that is the case, then I wonder who is meant to be working on the Berlin Declaration, so important a statement that the EU is to carry it with it into its future.
Secondly, there is a need for more questions to be put on the agenda for the Summit, one, for example, being that of how a consistent fight against poverty, unemployment and social exclusion can be waged in tandem with an effective fight against global warming. What does that mean, in particular in terms of an employment-intensive and forward-looking transformation of energy and transport, and what would need to happen in order for a really sustainable solution to work-related, social, environmental and global problems to be set in motion?
The fact is, though, that these questions are not being asked. We are talking about better regulation and about energy and climate change, but not in any way about the now long overdue beginning of a socio-environmental reconstruction that really would counteract the social division and climate-related catastrophe about the latter of which everyone is currently talking. We saw only a few days ago just how difficult the German Presidency of the Council is finding this, and Mrs Harms has mentioned it already. That 'better regulation' means, above all, more opening up to the market, is something that Mr Barroso made unmistakeably plain last week, as did the Commission with its communication on the implementation of the renewed strategy for growth and employment. It is the opening up of the market that is supposed to benefit both enterprises and consumers, but more of it means more competition, consequently always benefiting the strong and with the weak being always doomed to lose out. The opening up of markets does not go together with the sort of structural change that we want and about which we always talk, although I have to say that the question is always to do with who wants what at what point in time.
On 1 February, Mr Solana, addressing the conference of the European Defence Agency - an entity whose creation pre-empts the entry into force of a European Constitution - called for planning and a deliberate demand-led policy for the armaments industry. I do not see that as being in any way compatible with the purposes of a summit at which the question should be put as to what can be done to create jobs on a sustainable basis, to combat climate change on a sustainable basis, and - this too on a sustainable basis - to give the citizens of the European Union working and living conditions of equally high quality.
on behalf of the IND/DEM Group. - Mr President, so often in politics it is not what is said in public but what is going on in secret behind the scenes that really matters, and so it is here with this forthcoming European Summit. The German Minister for European Affairs, Mr Gloser, may talk about sustainability and energy policy - although I have to say that how he keeps a straight face when he talks about the already failed Lisbon Agenda is quite beyond me.
However, what he does not talk about, of course, is the fact that this summit will discuss the European Constitution. Chancellor Merkel has made it clear that she is determined to press on and, in fact, this very week in Berlin discussions about the Constitution are going on in secret.
Once again, a great deception is being attempted. You are trying to cobble together a mini-treaty, getting rid of the 'C' word and thereby denying the peoples of Europe the opportunity to vote on their own future. It is as if you all have some higher calling and know what is good for the ordinary plebs of Europe.
You might think I am making it all up, but just last week President Barroso said: 'As a prime minister I was in favour of a referendum [on the Constitution]'. Since then he has come to Brussels and they have clearly spiked his drinks, because now he is saying: 'If there had been a referendum on the founding of the European Community or the implementation of the euro, do you think these would have existed?' I think we know the answer and the answer is 'no'. In daring even to say that, what Mr Barroso does is to expose the European project. He shows absolute contempt for the people of France and Holland who voted 'no' but, more seriously, he shows absolute contempt for the very process of democracy itself. If you push on relentlessly with this Constitution, if you go on denying the peoples of Europe a say in their future, you are storing up very serious problems for our children.
on behalf of the ITS Group. - (DE) Mr President, perhaps I might be permitted, with the European Council in the offing, to make a number of basic observations in relation to liberalisation and energy policy.
It seems to me that, in order to fulfil the Maastricht criteria and meet the demands of the Lisbon Strategy, the state is flogging off the family silver, while the public have to fasten their belts ever more tightly, with those in the public service being pensioned off early all too often and left unemployed and trembling with fear lest they lose their social security. Promises have been made to the effect that everything will be better value, more efficient and more flexible, but this sort of liberalisation is no way to keep them. In public infrastructures, the name of the game is now long depreciation periods and low revenues.
Private investors, though, are mainly interested in ready money, and we are all familiar with the consequences, with, for example, the poor punctuality of the railways and the abandoned stretches of track obliging us to go back to the car. Thanks to the privatisation of the post, we can now invest in new letter boxes and make lengthy pilgrimages to post offices, where we find a world of indecent working practices that belong in the Stone Age. Speculations in shares are making electricity more expensive, and we may well end up at some point being unable to afford our own water when higher prices are offered for it abroad, but what is even more dangerous is the prospect of foreign workers and asylum seekers being seen as an answer to the low birth rate and as a means of securing our social provision, to do which is to light the fuse on a powder keg, and the first explosions can already be heard getting closer and closer.
We must, then, have a rethink; we must pursue a competent policy on family life and births, invest more in education and use a reasonable amount of protectionism to promote our business sectors and our own agricultural production, in order to protect our people from the business relocations that the EU encourages. Nor, I think, can it be intended that nuclear-generated electricity be used to produce environmentally sound energy, or that biofuel should lead to food shortages in the way in which it has done in Mexico. What is needed in such situations is the active promotion of research into new technologies or the use of other types of energy production that really are more environmentally friendly.
(CS) Ladies and gentlemen, I believe that the true cost of the trade war which is raging under the guise of 'global warming' will soon become apparent. The Council is clearly about to embrace the fashionable pseudo-scientific claims that we will only save the planet if we significantly reduce CO2 emissions.
If we allow ourselves to be talked into believing that we can influence our planet's natural climatic cycles by sacrificing the competitiveness of European industry, we will not be doing the right thing for the planet. We will be simply pandering to the economic interests of those investors and countries that pay no regard to oxides and protocols. The pollution that we avoid by means of our sacrifices is more than made up for by their CO2 production. I am therefore most disappointed that the starting point of the Council's negotiations on energy is the fight against climate change.
I feel that both our citizens and our businesses are more interested in the price of energy, and especially in its safe, uninterrupted supply. I should therefore like focus on the liberalisation of the energy market, which will prevent massive price increases. The Presidency should come up with a proper proposal on how to guarantee uninterrupted supplies from Russia to the whole of the EU and not just to Germany. Lastly, we must invest in developing new sources of energy, and in particular nuclear energy. If we do not do this, the high costs of energy will do irreparable damage to the competitiveness of European business.
How can the unemployed cope with the astronomical cost of electricity? I could send them to the headquarters of the Council in Brussels, but I doubt that would help. Thank you.
(DE) Mr President, ladies and gentlemen, let me just start by giving you a brief summary of what we have achieved. I would remind you that it was about two and a half years ago that the Commission kicked off a new initiative, having come to the conclusion, following the Kok report, that the Lisbon Strategy needed to be got back on its feet again. We want this strategy, which, in the first half of the decade was in essence no more than a political objective without the least chance of becoming reality, to come at least closer to its objective in the decade's second half. I would claim that it has done that. 'Lisbon' does not yet, admittedly, have quite the same ring to it as 'Kyoto', but every Member State is now coming up with its national plans. We in this House have come up with a structure for getting to grips with the Lisbon Strategy and trying to move it forward. The Commission, too, has set new priorities for it. We have held inter-parliamentary conferences here in this House, with an ever-increasing number of participants from the parliaments. All this shows that we are going in the right direction and that the attempt at resuscitating the strategy has been successful.
Secondly, we have succeeded in making it clear that, although there may well be three pillars to the Lisbon Strategy, our ability to pursue a proper environmental and social policy is dependent on growth and job creation. We have also to make it plain that the Lisbon Strategy is also Europe's response to globalisation.
In the resolution - the subject-matter of which will obviously be different from what it was in former years - we will make it clear that there are a number of deficiencies in the internal market that have to be alleviated. There are many of them, but I would just like to point out two. One is that the further development of European patent law has still not been forthcoming, and on this front we expect the Commission to take some initiatives, such as it has already produced on the liberalisation of goods traffic in the internal market, which is an equally crucial matter.
It is energy policy, though, on which the summit and the Commission's - and this House's - activities will primarily focus. Let me remind you of what happened last year, when the Heads of State or Government were not to be persuaded that energy policy really had claims on Europe's concern and that a European approach to the subject was needed, when the view still prevailed that these things could be sorted out at the national level. That has changed. This time round, if energy policy is discussed at the summit, everyone will be working on the assumption that this is a task for Europe.
In this resolution, we have said that renewable energies must, of course, be promoted in so far as possible, but we have also highlighted the continuing importance of nuclear power, which will be made inevitable in future by the problem of CO2 emissions, a problem addressed as a whole in this resolution as well, and also, of course, discussed in much greater depth in the parallel resolution on climate change. We have set ourselves very ambitious targets in respect of energy efficiency, and I do in fact think that - as the figures have already shown - a share of 30% in the world's economic product combined with a share of only 15% in emissions is already an indication that Europe is leading the way where energy efficiency is concerned, but we can achieve far more and be an example to the world.
Something else to which reference has been made was the remaining need for us to make the internal market in energy a reality. We know that an oligarchic and monopolistic structure continues to exist and that there is only one part of the European Union in which one can speak of a real internal market, while there are real deficits in large areas of the EU.
I would also like to address the aspect of 'better regulation'. Here, too, much has been achieved. Thinking back to the interinstitutional agreement of December 2003, that was certainly a breakthrough, but all that glisters is not gold. The Commission has still not yet complied with Parliament's request - as articulated in over half a dozen resolutions - for an independent assessment of the impact of laws, yet this is something on which we insist. If the Commission does not swing into action soon, we will have to think up other ways and means whereby we can do it ourselves.
What really is important now, as I see it, is proper benchmarking that makes it possible for us to review the reports from the Member States and say what we think is necessary in order that, through this benchmarking, the Lisbon Strategy goals be achieved even more effectively than they have been in the past.
(DE) Mr President, frequent reference has been made already to the Constitution, under which Europe gets more powers as regards energy policy. Since, though, the Constitution is not yet in place, we will have to endeavour to find another way of getting these greater energy policy powers, in particular - as Mr Gloser mentioned - in respect of external policy.
How are we and Russia supposed to have a proper relationship as equals if the European Union cannot, on these matters, speak firmly and with a single voice? Russia would much rather negotiate with the individual countries and play them off against one another, but what we are calling for - at this summit specifically - is for us to make it clear that, in this relationship with Russia, there is only one European voice, and if Russia complains that it does not have full access to the market, just what are we, in Europe, supposed to do about it? That is why an equal relationship with Russia matters so much.
Secondly, we have to diversify. We have to get access to other sources, but where? I am talking in particular about the Caucasus and Central Asia. When one sees how the United States of America - committed to the free market though it may be - has managed to get an oil pipeline built from Baku to Ceyhan in Turkey via Tblisi, with private investors being encouraged to support what was considered an important political project, as against how feebly and with what difficulty this sort of thing gets done in the European Union - one can take the Nabucco pipeline for Europe's supply of gas as an example - then it is clear that we have to demand that this European Union of ours stands up for itself and speaks with one voice. Since Mr Goebbels has already mentioned many of these things, I really would like to see all these things spelled out at the summit.
If we believe that we have to diversify; if we believe that we need new and additional pipelines, then we have to say so, loud and clear, and then along will come Russia and will try to get involved or to do business with us. If we do not, on international markets, have an unmistakeable European profile, then we will not be able to do those things that we have to do for our own people, that is to say, to ensure the security of Europe's energy supply.
(DE) Mr President, ladies and gentlemen, tomorrow, this House will be adopting a resolution in which we make a number of demands of the Council. In my capacity as rapporteur, I would like to take this opportunity of thanking my co-rapporteur, Mr Hughes from the Socialist Group in the European Parliament, for his cooperation, which has invariably been constructive, good and fair. He will shortly be presenting to you those parts of the resolution that have to do with employment and the objectives of better regulation, so I will concentrate on what our House expects of the Council as regards energy policy.
The most important thing that this House expects of the Council is plain for all to see; we want a strong single energy policy for Europe. It is the most urgent task for the Heads of State or Government to achieve real results at the Spring Summit, for it is by that that its success or failure will be measured.
A working single market in energy is not an end in itself. For a start, a single energy market is one of the great European projects. We want a European Union that produces results. If we can tell the public that it is European policy that has brought their constantly increasing gas and electricity bills back to a tolerable level, then that is good for Europe. The latest studies on the European energy market have again brought out the fact that we are miles away from a working internal market in energy, as Mr Lehne has already pointed out. Almost a decade after the first steps towards the liberalisation of the electricity and gas markets, a result like that is disappointing to say the least. First of all, then, it is in the interests of the public that we need the single energy market.
The second reason why a working single energy market is important is the competitiveness of our enterprises, particularly on the production side. No business should pay more than is fair and appropriate for the quantity of energy that it uses; we owe that to our enterprises and to the people who work for them. That is a means towards the end of increasing our competitiveness at home and abroad, which is one of the goals of the Lisbon Strategy, so the second reason why we need the single energy market is that Europe's competitiveness requires one.
The third reason is that, in a market with functioning price signals, energy is used effectively, alternatives are developed, and savings are made. It is true to say that sometimes things have to be required as a matter of policy to get new paths opened up, and that is what we are doing with this report, in order - or so we hope - to achieve the climate protection goals using a European energy policy; about that, there is consensus in this House. Thirdly, then, we need the single energy policy for the sake of a Europe that faces up to its global responsibilities.
It is for that reason that, tomorrow, this House will be adopting a resolution, and I shall now read out to you a selection of the most important points one by one. Firstly, the electricity and gas distribution networks need to be managed and administered economically independently of the energy production process if the long-lasting failure of the electricity and gas market is to be brought to an end.
Secondly, as renewable energy helps to improve the security of energy supply, we urge that the proportion of renewable energy sources be increased to 50% by 2040. The European Parliament is committed to ambitious targets in energy research, and in all areas, whether conventional, renewable or nuclear. Europe is a front-runner in many areas of this field, and this role needs to be consolidated and built upon if we are to have a knowledge-based economic order. This House is in agreement with the Commission's proposals on energy efficiency and the target of saving 20% by 2020.
We want to see a timetable for the 30% reduction of CO2 emissions by 2020, and we are also committed to the reform of the emissions trading system, while also calling for greater solidarity between the Member States in times of energy crisis.
Members have agreed across all party boundaries on the need for a single energy foreign policy, for energy issues must become a permanent feature of the European Union's foreign relationships. I was delighted to hear the President-in-Office say that this is where Europe needs to speak with one voice, for that is precisely how we see it too.
As Mr Barroso put it this morning, our credibility in the eyes of the public is conditional upon Europe holding together, and on that we agree with him. The Commission, the Council, and the Members of this House must all, equally face up to these European challenges; that is the only way in which we will be able to discharge our responsibility to the European public, to give them results, or, as the President of this House put it this morning, to be successful for the sake of our continent and serve the European Union's people. I would like to add that I believe we should be conducting this debate in Brussels rather than in Strasbourg.
(LV) The agenda for the European Council's spring summit is at the moment definitely the most important issue in the European Union as a whole and in each Member State. The tasks proposed relating to the Lisbon Strategy, and also to energy and climate change policy, are ambitious, but to put them into practice will require a sense of reality. We know most of what needs to be done in order to achieve the proposed goals, but the fact that the reforms to be carried out are mutually interconnected in the economic, social and environmental fields makes it significantly more complicated to implement the tasks. The mutual interdependence of the Member States in maintaining the tempo and quality of reform makes the situation even more complicated. We experienced this recently in the course of the difficult discussions on the services directive, which was intended to be one of the foundation stones in the Lisbon Strategy. On the agenda now are new tests of the Member States' readiness to maintain the tempo of reform, the liberalisation of Europe's energy market being one such. A liberalised European energy market is a prerequisite for the overall competitiveness of the market, energy independence, long-term stability and the integration of the new Member States into the single electricity and gas market. One of the central tasks of this European Council summit is to establish a consensus-based approach in the Member States' understanding of the single European energy policy. Energy policy must become a component of the European Union's security policy as soon as possible. The Member States ought to be able to agree on a common strategy in the sphere of supply and transit routes. Nor should we defer the creation of a permanent dialogue between energy-consuming states and energy-supplying states, to prevent an increase in global imbalance and the development of instability. In relation to Europe's main gas supplier - Russia - we must ensure that it ratifies the Transit Protocol and the Energy Charter Treaty. Furthermore, on this issue the views of the Commission and the Member States must not be allowed to differ. I hope that this important issue in the European Council's spring summit will help to boost a common understanding of mutual interdependence regarding both tasks and achievements in each Member State individually and in the European Union as a whole. Thank you.
(FR) Mr President, to the Group of the Greens/European Free Alliance, it is quite clear that, as my colleague Mrs Harms pointed out, the March European Council will mainly be devoted to energy and that we have some demands to make in this connection. I should like, for my part, to address another point affecting the development of the labour market and taxation in Europe.
Allow me to offer two examples. In Belgium, instead of losing 4 000 jobs, the Volkswagen-Forest factory will lose 3 000 and the employees will work a 38- rather than 35-hour week for the same salary, as well as being required to be more flexible. The group's management believes that, under these conditions, the factory will be one of the most efficient in Europe and will fulfil the criteria of a successful Lisbon Strategy. My second example concerns French private sector employees, half of whom have salaries lower than EUR 1 400 per month, as Mrs Royal reminded us this Sunday.
These are facts that shed a harsh light on the European social model. In the view of many economists, this change in working and salary conditions is structural, linked as it is to technological innovations and an increased globalisation of activities. Over the next few years, the majority of European workers are thus going to be under ever increasing pressure. How are we to respond to this situation?
I think that the European Union can help. It can help by putting an end to the absolute scandal whereby somebody who is well-off can just take a trip from Monaco to Belgium via Lichtenstein in order to escape the tax system and the progressive dimension of tax.
I also think that the European Union should undertake, as it did at the G8 and within the OECD, to opt for a firm policy of abolishing the tax havens that are to be found all over the world and that enable financial capitalism to operate.
I also think that if Mrs Merkel and Mrs Royal want to give some practical content to the social protocol that they are announcing with a view to amending the draft Constitutional Treaty, the European Union should provide itself with the resources finally to establish a minimum corporation tax in the European Union, which means that, if there is a desire to maintain the unanimity rule, one group of countries will have to resolve to take the lead.
(PT) In this debate on the contribution to the forthcoming Spring Council, which is set to assess the implementation of the so-called 'Lisbon Agenda' adopted in 2000, we should be mindful of what has actually happened over the course of these seven years in terms of the targets and challenges set at the time, with regard, on the one hand, to full employment, reducing poverty, infrastructure and equipment to support childhood and equal opportunities for women, and, on the other, to the much-vaunted objective of having the most advanced knowledge-based economy in the world by 2010.
The truth of the matter is that since 2000, the EU has been affected by slow economic and employment growth, by the workers' productivity gains increasingly being passed on to employers and by the corresponding deepening of social inequality. Hence the continued high levels of unemployment, with poverty and social exclusion affecting 72 million people, the manifold increase in unstable work with fewer and fewer rights, and increased problems with the intake of new Member States, without adequate financial responses from the Community budgets.
This demonstrates that our criticisms of the strategy have been amply justified. The implementation of the Lisbon Agenda has done nothing but deepen liberalisation and privatisations in sectors as diverse as transport, energy, the post office, telecommunications and services, thereby jeopardising essential public services, to which one might now add the flexibility of work and the much-trumpeted flexicurity making it even easier to lay off workers.
This is why we are in favour of a sea change in the policies being pursued, namely the Lisbon Strategy, the Stability and Growth Pact, the main economic and employment guidelines and the Community budget.
Consequently, in the alternative resolution to this debate tabled by our group, we have opted to give prominence to a genuine pact for economic progress and social development, and a European strategy for solidarity and sustainable development based on greater solidarity on the part of the most developed countries with better and further-reaching distribution of Community funds. The purpose of this is economic and social cohesion, improved living conditions for most people, including immigrants, dignity for workers and the implementation of human rights, in particular in the areas of education, health, housing, social security and research and development.
(FR) Mr President, ladies and gentlemen, Mr Moscovici has just written a very interesting book, declaring the ConstitutionalTtreaty dead. It shows very clearly that no one can reintroduce a mini-Treaty on the sly now that the people have spoken. We cannot act in contravention of Treaty law. The number is not enough here - all that counts is the sovereignty of a State.
The farce in Madrid was an impasse, and an insult to diplomatic rules. I should tell you, ladies and gentlemen, that MEPs, myself included as it happens, did not have access to the debating chamber, while any old civil servant had free access. The solution for the EU is not to recreate Madrid, but to breathe new life into the spirit of the Treaty of Rome, in other words to rediscover the sense of free cooperation between sovereign nations, to re-establish the Community preference and to give up on the vague imperialism of a supranational State, a State that would suffocate our peoples and hinder their rights.
(FR) Mr President, ladies and gentlemen, in setting its economic objectives, the German Presidency of the European Council is relying on a report claiming that unemployment has fallen in Europe. However, this reduction is in fact the consequence of a fall in the number of people of working age due to the aging of the population, rather than the result of a prosperous economy. With an annual growth rate of just 2.6%, compared with 3.6% in the United States and 10% in China, the Europe of Brussels is still lagging behind the world's great economic powers.
On top of that, some Member States falsify the official employment statistics. In France, for example, if we add to the 2 million or more official unemployed people those people who have been forced into retirement or early retirement, the unemployed people in training, and those on subsidised contracts, unemployment actually affects almost 4.5 million people in France, or 18% of the working-age population. With growth at half mast, a population growing at below replacement rate, and businesses relocating their activities, the European Union is, unfortunately, continuing to decline economically.
If, then, the diagnosis is incorrect, the treatments prescribed, inspired by the Malthusian and antisocial policy of the last 20 years, are harmful: our trade borders have been destroyed, opening up our industry to unfair competition from the Asiatic economies, bureaucratic restrictions have multiplied, more than a million immigrants arrive quite legally from outside the Community every year, our public services have been dismantled, we are overtaxed, and our agriculture, subjected to the Caudine forks of the World Trade Organisation, has been laid fallow.
In order to restore our economies to prosperity and to give our descendents the economic and social security to which they are entitled, we need to construct a different Europe and a different trade model, based on secure borders to protect our businesses from social dumping, on implementing the Community preference, and on respect for the values that made our civilisation so great: fatherland, freedom, work, family, and security in all its forms, including economic and social security.
(SK) Two days before the European Commission officially adopted the Strategic Energy Review and other reports on the energy sector in January 2007, Eurobarometer published the findings of an energy sector survey. The survey clearly shows that energy issues, be it climate change or future shortages of energy, are not considered a priority by European Union citizens.
Energy issues were ranked twelfth in a list of the most serious issues that Europe should now confront. Energy issues lag far behind unemployment, crime, healthcare or the economic situation. It is disconcerting that the citizens of Europe are convinced that the root causes of energy problems are to be found on continents and in countries other than the European Union.
Almost a quarter of European citizens admitted that they do nothing to decrease their energy consumption. The public has only a vague awareness of the fact that energy prices will continue to rise in the long run. We stand at the threshold of a new industrial revolution that will have to address energy-related issues and climate change, presenting us with pragmatic objectives that are at the same time utterly political in nature. If our efforts are to succeed, we need to secure the broadest possible support from EU citizens in implementing these objectives, and Member State governments should stop beating around the bush and instead address the outstanding issues.
Mr President, the meeting with the European Council in Berlin is an outstanding opportunity to send the message of what we have achieved together and what we need to achieve together in the coming years, the first step until 2009. I think it is important that in the Berlin Declaration we make it clear that the problems and the challenges we are facing are there because of our success, not because of failure.
We have new countries applying for membership because of this success - because they have seen what the European Union could contribute regarding peace, the rule of law and stability. We have the whole discussion about globalisation, where the European economy is the leading global actor and gives us opportunities to meet up and to contribute to globalisation. We have the issue of security and stability in the Balkans, where, although the European Union could not do very much at the beginning of the 1990s, today we can, and that is why we have the responsibility. If we had failed, if we had not been able to develop the European Union, no one would have asked us to solve the problem, but now we are able to do it and so we have the responsibility.
That also goes for the discussion about climate change because we are, from an economic point of view and also from an environmental point of view, one of the leading global actors. We can contribute to the discussion about reducing the greenhouse effect more than anyone else and that is why we need to do it, but we need to do it wisely, securing the opportunities for growth and investment and high-tech, because otherwise we will not be able to meet the challenges of climate change when it comes.
It is a challenge that is double-sided. We need to reduce greenhouse gases, but at the same time to secure a stable and prosperous economy which makes us able to meet future challenges.
Mr President, I have only a short time, so, as both joint rapporteur on this subject and a member of the Committee on Employment and Social Affairs, I should like to do something we do not do often enough: focus on some of the social, social cohesion and employment aspects of Lisbon.
Under the heading 'Creating employment and opportunity', our resolution underlines the need for a balanced approach to flexicurity. We agree with flexibility for enterprises, but also with the necessary degree of security for working people. For too many millions of our fellow citizens, flexicurity is seen as a threat. We have to make it an opportunity.
We urge those Member States so far lacking effort to cooperate with social partners and do much more to create employment and raise the labour market participation rate of the young, female and older workers. Specifically, we ask them to ensure that every school-leaver is offered a job, training or other employability measure within six months; to provide wider access to training for the unemployed, particularly for the least-qualified; to raise investment in comprehensive and affordable childcare, to further reduce the tax burden on employment; to combat social exclusion and discrimination; to invest further in education, professional training and lifelong learning so as to boost the Union's skills base; to improve the match between the educational system and the needs of the new labour markets, including entrepreneurship in educational curricula; and, finally, to allow older workers to remain in the labour force on a voluntary basis and modify tax and social security systems to encourage a longer active working life. These ideas are as old as the Lisbon Strategy itself. All we need is for Member States to act on them.
Finally, I would also underline the need for both the Council and the Commission to break the current deadlock in employment and social policy. The current Lisbon policy mix is seriously unbalanced. If we are to reconnect with our citizens, we need to restore that balance in favour of social and employment policy.
(LT) Economists established quite a while ago that European development has a positive effect on national economies, particularly on the economies of larger countries. This positive effect derives mostly from trade, mutual trade. It seems to me, unfortunately, that we now have a process of centralisation going on, and decisions, whether in the field of energy policy or the Lisbon Strategy, are encouraging this centralisation process. This could result in there being nothing for mutual trade as there will be several global trade centres.
I think that one of the most important and essential things, while endeavouring to keep the European economic motor running and trying to implement policies to make our countries more efficient and competitive on the world scene, would, first of all, be the necessity to foment the uniform development of all EU Member Countries, making use of the development of scientific research centres and energy centres in various countries. Once the national economies are synchronised, our economic motor will not sputter out.
(PL) Mr President, political differences between the economic strategies of Member States have hampered the implementation of the Lisbon Strategy. This is having a knock-on effect on the Union. If we want the strategy to achieve its aims, we need to design a new political equilibrium.
Countries which do not want costly and complex regulations, such as Poland, the United Kingdom and the Baltic States, must be allowed to retain some degree of ability to control the legislative process. This is not guaranteed in the Constitutional Treaty, which is why I am making a personal appeal to the German Presidency not to adopt the credo that is so fashionable in this House, of 'the Constitutional Treaty or death'. This credo will do a lot of harm to the European Union, particular as regards regulatory and economic policy.
The same applies with regard to better-quality European regulation. If we want to achieve the aims of better regulation, we should not dodge questions about the distribution of power or the political balance within the European Union. Treaty reform must be subjected to truly pragmatic assessment in terms of costs which legislation based on a new remit for the Council will incur. The Constitutional Treaty does not promote these aims.
Mr President, according to the Lisbon Strategy, we have to build a welfare state all around the European Union that has to be a model in our globalised world. We should appeal to a social Europeanism to make Europe attractive for citizens, because life here should be better than in other parts of the world. A good standard of living is not achieved only by economic growth but also by high educational standards, lifelong learning, cultural consumption and so on.
On the other hand, we have to reduce global warming without damaging development in developing countries. We can do this in our part of the world by improving research. In developing countries, it can be done by spreading education and development aid, always related to improved educational standards. I think that a good combination of development aid and higher standards of education is the key to building a better globalised world.
(EL) Mr President, energy means three things: nuclear, oil and gas. Nuclear energy is not possible in all the countries of Europe and is, moreover, 'vivere pericolosamente'.
Oil is controlled by the United States of America: in one way in Iraq, in another way in Saudi Arabia, in another way in Libya and in another way in Venezuela. Which of these countries that has oil is close to Europe? Not one. The game is controlled by the Americans. What does that leave? Gas.
Basically, in our neck of the woods, Russia has the gas. What are our relations with Russia? Our relations with Russia are disappointing, precisely because that is what the Americans want. Did you see what happened with Putin the other day? There is a pipeline ready for signing which does not pass through Asia, which does not pass through Belarus or Ukraine, so that we do not have these vicissitudes and blackmail. It is the Burgas - Alexandroupolis pipeline through Bulgaria and Thrace. Here too the Americans will not let Bulgaria sign. So if we, as Europe, want our energy, if we want gas directly from Russia, why do we not turn on the pressure for this pipeline?
If we want our own oil, there is a great deal in the Aegean. Enough to relieve Europe. Then here too there is the bug called Turkey, controlled by America, which does not allow the oil from the Aegean to be exported.
- (DE) Mr President, ladies and gentlemen, The Lisbon Strategy is our regular topic of discussion in the run-up to the Spring Summit every year, and we would do well to take more seriously the goals that we - in the Council, in the Commission, in Parliament - set ourselves. The only thing I would urge is that we should do what has been agreed, to convince by our actions rather than just making announcements, and that I would sum up briefly as 'better lawmaking'.
Better lawmaking calls for more transparency, and more transparency will be achieved if all laws are enacted through the codecision procedure. Already today, we have heard talk of 'pre-examination', of how every European law must be subject to prior scrutiny in relation to subsidiarity, in order to allow its added value to European legislation, its effects on growth and job creation, to become visible. We have heard about cost-benefit analyses, about shorter legislative processes; five years are enough to make a law, not ten at least. We must improve the instruments whereby the how and when of our laws' implementation is monitored.
Secondly, we have appointed people with responsibility at the national level. What are they doing? Do the national parliaments give an account every six months of how things stand as regards the Lisbon process, of what they plan to do and when? Where is the report from the Commission and the national monitors to this House every year?
Thirdly, it is making the single market a reality that is the work we have to take home with us, strengthening innovation through the efficient use of resources, taking action to save energy, creating the research area, strengthening the SMEs, and that means making it easier to establish new ones, promoting settlement and development in rural areas and encouraging handovers, and at last actively addressing the consequences of demographic change, so that they do not become a hindrance for our continent. We have enough goals to aim at; it is actions that build credibility and confidence.
(DE) Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, many speakers have emphasised the many opportunities that lie before us, and they are of course right to do so, for not for some time have we had such an opportunity as we have right now to make a start on new things. The great post-Lisbon problem was, of course, that growth rates caved in, not least because the Member States had not done enough. Growth has now returned to the European Union, but what are we going to do with it? Growth does not happen on its own; long-term satisfactory growth will not be there unless we act. Yes, of course, the single market is a powerful instrument; 90% of what we manufacture we - our companies and the members of the public - buy back within the European Union, and that is a good thing, for it makes us a strong international player, but - as Mr Hughes has pointed out - we have now reached the point at which we have to get people back to work, and not by exerting pressure, nor by excluding anyone, but by means of better education and training, and by providing new opportunities.
That is what the debate has to be about; it has to be about how we have to move that forward together, take it seriously and put it into practice back home in the Member States, but if we are to do that we need better coordination. Coordination, when applied to economic policy, must not be a dirty word in these halls. If we cannot even bring in a unitary tax base, we have no business sounding off so much about other things, and that is the sort of debate we have to have back home as well.
Mr Lehne tells us that we have to do something for business in order then to be able to do something for the environment; well, I do not agree. That is old thinking of a kind that is not equal to coping with the efficiency revolution that lies in store for our businesses. It is that old thinking that got many of us into the dead end of nuclear energy, a dead end from which we need to escape, and that is why we need to argue and debate more with one another.
(FI) Mr President, Chancellor Angela Merkel spoke fine words here at the meeting in January about energy and climate change. Now it is time for action. I hope that the Chancellor and Germany will risk power and prestige to ensure that the EU takes the initiative and becomes a pioneer in the issue of climate change and its control. The prevention of climate change is reliant on two important factors: carbon dioxide emissions need to be reduced at a far greater rate than is currently the case, and the EU must be a lot more energy-efficient. It has been estimated that a response to climate change will eat into global GNP to the tune of roughly 1%; in other words, it will be expensive. The same calculations show, however, that indolence and just doing nothing will cost even more; in fact, a lot more. If the implementation of the Lisbon Strategy is to go ahead, then, we also need to take climate change into account and work to do something about it.
(PL) Mr President, in 2005 the Lisbon Strategy, which was once described as a load of wishful thinking, was adapted to reflect the real priorities of the societies of Member States of the Union. From the verbiage contained in the mountain of documents on this subject, we can glean some challenges which we now have to face urgently.
These are, firstly, to ensure security of energy supplies for the whole of Europe, rather than just for selected countries. Encouraging the use of renewable sources of energy comes under the same heading. Secondly, to remove the barriers that still exist concerning the free movement of labour within the European Union and to constantly monitor implementation of this principle by individual Member States. This will help prevent workers from countries other than the employer's from being treated unfairly, or even as slaves. Finally, the European Union must also reject the completely outdated idea of trying to compete against the United States, and replace it with close and sound partnership.
(PL) Mr President, in general, the citizens of Europe do not understand what the Lisbon Strategy is about. I fear that as politicians we often make mistakes and fail to get to the bottom of the issue. We amend laws and issue directives, but these have no impact on the essence of the matter.
Essentially, the European Union's competitiveness will be ensured by entrepreneurs implementing new technologies, and introducing new production and organisational methods. These entrepreneurs also need to be able to convince both large and small and medium-sized enterprises of their ideas. It seems that what we lack in Europe is the spirit of enterprise and a business culture, especially if we compare ourselves to the United States. We attach too little importance to the idea of freedom, which entails not just freedom of action, but also responsibility. SMEs are the basis of a civil society and responsible civic self-government. This is something we should learn from our first year of primary school. We must teach our young citizens respect for fair entrepreneurship. These values must also be disseminated by Europe's public media, and we should conduct EU-funded campaigns promoting past and present Europeans who have contributed most to our competitiveness. We might then be able to stop worrying about the millions of unemployed, many of whom will set up their own businesses. We might then be able to stop worrying that our enterprises and industry are not innovative and are failing to benefit from the results of scientific research, something which Europe is actually very good at.
I wish the Commissioner and the European Commission success in this action, and also in the area of information. Let us hope it will be a success for the entire Union.
(ES) Mr President, I would like to thank Mr Lehne and Mr Lambsdorff, and in particular my colleagues, Mr Hughes and Mr Goebbels, for all the work of coordination and cooperation required for this exercise, which, in this second year, is now finding a place in the political consciences and wills of the Member States and our Institutions. This is happening in a very particular way, on the basis of the preparatory meetings between the European Parliament and the national parliaments.
It was at the latest meeting last week that, in a still timid, but firm, manner, the recovery of European transport, logistics and infrastructures were raised as crucial policies if the European economy is to meet the challenges of globalisation with guarantees.
This globalisation reaches Europe's ports by boat, our airports by plane, or via our roads, and, though not yet sufficiently, by train and by inland waterway. We are tackling this globalisation by means of instruments such as Galileo, SESAR - the air traffic control system - RTMS, E-Safetynet, etc. We must also deal with the challenges that it brings with it in the environmental, social and security fields.
The German Presidency's initiative facilitated the Transport Council's commitment in this regard, with the initiative of including transport, with its four essential priorities, in this spring's proposal for the Lisbon Strategy. Furthermore, Mr Harbour agreed to include it as the third paragraph of the conclusions of the Working Group on the internal market and innovation at last week's meeting.
I would therefore ask especially that the authors and coordinators of the Resolution include Amendment 10, which brings in this extremely important sector - transport, logistics and trans-European networks - as a basis for the Lisbon Strategy.
Mr President, I am glad we accept in this resolution that the Lisbon Agenda is not only based on economics but has a social dimension as well. With that in mind, it is important that we bring those excluded from the labour market into employment by making sure the 2000 Employment Framework Directive is implemented equally across all Member States. It is just as important that we continue to call for specific directives on age and disability, because if people cannot get to work, then they cannot even take the employment if they are offered it.
I also welcome the section on better regulation, but I would have liked to have seen it include a reference to sunset clauses on all legislation.
Finally, proposed health and safety legislation should be based on up-to-date scientific and medical evidence. I call also for everyone to vote for my amendment on the Interinstitutional Agreement on better lawmaking.
Mr President, I have three points to make on the European Council. It is a pity that there are not more people here, but nevertheless I will make the three points.
The first one is on the Lisbon Agenda. We are going to sign the Berlin Declaration at the end of March. One of the key points there has to do with the Lisbon Agenda, and that is the free movement of goods, services, people and money. It needs to be included simply because it is one of the founding principles of the whole European Union. We are unfortunately living right now in a time of protectionism. That protectionism needs to end and we need to see a message in the Lisbon Agenda and the Berlin Declaration on that point.
My second point is that, in my view, the European Union has been missing its red menace ever since the end of the Cold War. Indeed, we had the euro in the 1990s and enlargement in this decade, but ever since we have been looking for something and I think the debate today shows that that something has been found: climate change. In many ways we should actually thank President Putin for bringing energy policy onto the European agenda, because had he not done what he did in Ukraine, I do not think we would be as excited about discussing energy sufficiency and the energy mix as we are today. I am really happy with the direction in which the Commission is taking the energy debate, the environmental debate and the debate on climate change.
The final point I wanted to make is on my favourite subject: the constitution. I know that it is not on the agenda of the European Council in the beginning of March, but I would just really like to urge the German Presidency to continue the good work it has done so far in keeping it going. We need that constitution and we need it badly for three reasons: one, it makes the Union more efficient; two, it makes the Union more democratic; and three, it makes the Union easier to understand.
I hope that that Treaty will get a roadmap at the end of the German Presidency so that it can enter into force in 2009.
(ES) With a view to the Spring Summit, Mr President-in-Office of the Council, I believe that the speech this morning by Chancellor Merkel also relates fully to the March agenda. Following the Madrid meeting of the eighteen 'Friends of the Constitution', with the two who have said that they are going to ratify it and those who have yet to speak - their silence is deafening - I believe that it is important to support what the President-in-Office of the Council has said. I would like to make one comment however, and that is that if we have to do anything, we must use the pen more than the scissors, because to defend the substance alone is dangerous, particularly if we start pruning.
I would like to say, from the point of view of democracy and of political action in the energy sector, with a view to the policies that we have to implement, that there is a significant danger attached to reducing, because, from a democratic point of view - and Parliament has a great interest here - we will move on from having thirty-five legal bases to acting with eighty-five, and that is of immense and decisive importance.
Secondly, with regard to the Lisbon Strategy, I would like to introduce an element that has not been mentioned here, which is the successful conclusion of the Doha Round. We can talk about climate change, we can talk about energy and the social model, but if we do not achieve a positive conclusion in the Doha Round - which clearly cannot include these elements directly, elements that must be taken into account and placed on the agenda in our international relations - I believe that alone we will not be able to resolve problems that have a global dimension in the world.
I believe that the European Union must implement an active policy that includes these elements, bearing in mind the importance of concluding the Doha Round, which is on the German Presidency's agenda, but about which I believe too little is said.
(LT) Mr President, ladies and gentlemen, in my comments on the implementation of the Lisbon Strategy, I would like to stress one of four priorities - the energy. It is especially in this field, with minimal competitiveness in market and network services, that the EU still lags behind. The Baltic countries are still isolated from an energy standpoint - both in terms of electricity and especially natural gas.
The North European Gas Pipeline, which is being constructed as a result of an agreement by just two countries - Germany and Russia, will not solve the natural gas marketing and distribution network problems. The Russian President's speech in Munich showed that an imperial mindset is resurgent in Russia, and it appears that the intention remains unchanged - to continue to use energy policy for political purposes.
A common EU energy market would be a security guarantee in relation to third countries, and it would help to solve energy crises which can arise within the EU or can be provoked from outside the EU. In negotiations with Russia it is essential to have safeguards in place to protect against attempted monopolistic dictates from third parties.
In order for us all to feel safer, I invite the Council and the Commission to promptly initiate an independent expert assessment of the likely effects of the North European Gas Pipeline. The Baltic Sea does not belong to just two countries but the whole of the Union.
Mr President, I do not think you will be surprised to hear that, as the coordinator for my group on the Committee on the Internal Market and Consumer Protection, I want to address in particular the issues concerning the future strategy for the single market. I know, Mr President-in-Office, that you will be receiving a strategy paper from the Commission to discuss. We have not had a chance to see that yet, but all I can say is that I hope it is a bold paper because we have a lot of work to do.
I particularly address you as President-in-Office of the Council because I want to draw your attention to the heading of a whole section in this resolution: 'Removal of persisting internal market deficits'. That is aimed squarely at members of the Council. The Commission is working very hard to do that, but the fact remains that the internal market is a shared responsibility. We can do so much in this House and we have done a lot on the services directive, the prime example recently, but a lot more is needed as well. We are about to consider, under the leadership of my colleague Mr Stubb, the whole question of free movement of goods in non-harmonised areas. That will be an important proposal as well, but we must have your engagement and commitment to work on it.
I had the privilege a few weeks ago - Mrs Ayala Sender is also a member of the committee and she mentioned it just now - of being rapporteur for our interparliamentary meeting, where we had parliamentarians from across the Member States talking about the internal market. What was interesting was the primacy that they placed on the four freedoms that Mr Stubb just mentioned and how they need help to be able to defend those in their parliaments against their own governments. There is a suggestion sometimes that it is all too easy to blame the internal market for job losses or for encouraging more competition that is bad for consumers and for economies, but in fact the single market is absolutely at the centre of our response to global pressures. As somebody from one of the national parliaments said at our meeting, the internal market is crucial because it gives strength in depth to the whole of the Lisbon Strategy.
I ask you as President-in-Office of the Council to put that on your agenda, to get your fellow ministers to really start taking the internal market and its transposition seriously, and to engage your citizens and your parliamentarians with that challenge.
(FR) Mr President, ladies and gentlemen, I do not know whether it was deliberate or accidental, but the day chosen to open the European Council, 8 March, is International Women's Day. It was a good choice on Mrs Merkel's part, and I expect that she will be able to make the most of the day.
I would like to put the European Council back in its historical context: 2007-2010 will, I think, be decisive years, rather like 1954-1957, between the failure of the Defence Community and the relaunch of the European budget by the Treaty of Rome, the 50th anniversary of which we are now celebrating. We have many meetings ahead of us: institutional, budgetary, electoral, with the European elections and perhaps referendums, a review of the Lisbon Strategy, and even meetings on agricultural policy. Therefore, we all need to make a commitment to convince the people and to bring them with us when the time comes.
The people will hear us talk about competition, and they are not opposed to it. They will hear us talk about flexibility in business, and they are not opposed to it as long as workers have security. That said, there is another word I would suggest to you: harmonisation. It seems to have disappeared from our language, although it features in the Treaty of Rome. Environmental harmonisation is getting there - it is making progress. Tax harmonisation has rather ground to a halt with regard to company tax. Social harmonisation is too weak. Be that as it may, I think that we need to send the beautiful music of harmonisation floating to the ears of our fellow citizens. Equally, and like many others, I would like the Council to encourage the Commission to submit a text, a framework directive, on public services.
It is certainly necessary to rebalance the market, even though it is true that nobody here is opposed to it. It would simply be a translation of the meaning that Jacques Delors gave to European integration, or at least of one of his phrases: competition stimulates, cooperation strengthens, but solidarity unites.
(DE) Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I would just like to pick up on a number of things that have been mentioned, of which the cutting back of bureaucracy is but one. Today, at midday in this plenary, we annulled two directives, but I do, even so, think we all need to make a bit more of an effort, and I also believe that there is a need for a mechanism with the aid of which we can together work out which directives really are superfluous. This laborious procedure, whereby the Commission prepares something, the Council's assent is then required and then at length we in this House have a say in the matter, is one that I do not regard as efficient. I think that we would, together, be able to annul superfluous directives much more quickly if a proper system were in place for it, and I would also be glad of participation in this subject on the part of the Commissioner with responsibility for this matter.
There is a second matter that I would like briefly to address. This year, we will have to come to a decision on a piece of legislation liberalising the market in postal services, something that is of great importance in relation to the internal market. The proposals made by the Commission are indicative of its great commitment to this. We in this House will endeavour to get through first reading as quickly as possible, and I hope that the Council will take those things that are going to be enacted at the March European Council - splendid headings, flowery language and all - and put them into practical effect in the legislation on the opening up of the markets in postal services, that being an area in which that really is urgently necessary, since, if we want to achieve growth, create jobs, and foster social security, we will not find a solution in the monopoly model that has hitherto held sway in Europe. I await the Council's proposals with eagerness and am particularly keen to see the government of the Federal Republic of Germany pursue the path to which it has committed itself rather than fall to its knees.
I have heard many interesting things said today about energy policy, and will permit myself one final comment on that subject. What I will say to Mrs Harms is that I find it quite shameful that the energy policy of the Social Democrats and the Greens will have contributed to an increase in the amount of CO2 emitted in Germany, so I would ask her not to lecture this House on what is to be done about it. In the seven years in which you had responsibility for these things, you - Mrs Harms - did the precise opposite of what you are preaching to us.
Mr President, I think it would be very difficult to underestimate the importance of this Spring Summit, because it comes before the Berlin Declaration, which is going to explain how and why the European Union is relevant to the world, in essence relaunching the European Union. It comes before further reflection on future reform of the European Union itself.
So I would like to echo what Commissioner Wallström said, i.e. that this Spring Council has got to show how the European Union can deliver for its citizens, because before you talk about fine institutional matters you have got to talk about how you deliver. I think if we fail to deliver action at this summit, this is going to undermine all the plans of the German Presidency.
I think we need to deliver action, as has been said, on completing the internal market. There are simply too many gaps which affect ordinary citizens who want to travel and to work in other Member States - even things like registering a motor vehicle in a number of Member States. We have to deliver on the subject of better regulation in order to improve the rights of consumers and improve the business atmosphere. We have to carry through a commitment to cut the cost of red tape by 25%. In particular we have got to follow through on the ten fast-track practical proposals presented by the Commission.
On action and energy, we have to fulfil existing agreements on energy liberalisation. We have to have a competitive energy market and that involves unbundling and strengthening the power of regulators. I would hope the German Government, as opposed to the German Presidency, will be taking a lead in this area.
We need to take action on climate change. We have to take a global lead but we can only do that if we have action to reduce our own emissions, to cut our use of carbon and to make the emissions trading scheme much more effective and much more watertight.
(FR) Mr President, Mr President-in-Office of the Council, Commissioner, the Lisbon Strategy is Europe's answer to the challenges of globalisation.
The efforts made by the Commission and the Member States to relaunch and clarify the strategy now need to bear fruit in terms of growth and jobs. The European Council must reaffirm that the solution to our economic difficulties rests largely in improving the implementation of the Lisbon Strategy, including productive public spending on investment, research and development, energy and the environment.
The combination of economic, social and environmental reforms at national and European level is the only way for us to achieve our joint objectives of improving competitiveness and creating more and better jobs.
The European Council will also adopt the energy action plan, with the aim of guaranteeing security of supply, competitiveness and respect for the environment. I would like to draw your attention to the potential impact of the really ambitious targets that the Commission has set for the reduction of greenhouse gas emissions by 2020, because, whilst the aim is entirely laudable, we must ensure that we maintain a balance between ecological principles and the competitiveness of business.
I support the German Presidency and the Commission in their backing for the 'better regulation' initiative. Europe has often had a tendency to produce too many regulations, sometimes on any old subject, but it is not the role of the Union to interfere in everything. Instead, it must do better in the policies that do require decision-making at at least European level and that represent true European added value: energy, climate, security and immigration, to name but a few. It is now time for the EU to concentrate on the basics, with respect for the subsidiarity principle and in line with the people's expectations.
(PT) Mr President, Mr President-in-Office of the Council, Commissioner, in the year in which the EU is celebrating the 50th anniversary of the Treaty of Rome, in the year of equal opportunities for all, in the year, too, in which my country, Portugal, is to take the EU Presidency, I feel it important to point out that on Sunday the Portuguese people voted 'yes' in a referendum to decriminalise abortion up to ten weeks of pregnancy.
I feel it is right to highlight the importance of this vote here in this Chamber and in this context for two further reasons: firstly, because the clear victory for the 'yes' vote corresponds to the recommendations adopted by Parliament calling for abortion to be legal and safe in all Member States, and secondly because, by happy coincidence, as mentioned by Mr Poignant, the Spring Council is due to take place on 8 March. As Portuguese Prime Minister Mr Socrates said, with this result Portugal has taken a further firm step forward in building a more open, more tolerant and fairer society.
As regards the Lisbon Strategy, it is also necessary to strengthen the social element throughout the Member States, in order to enhance the work-life balance for European men and women. This involves, for example, creating and developing high quality, affordable care infrastructures for children and other dependents. What is needed is more and better jobs for women as well, and equal pay for the same work. We feel that without the involvement of women the ambitious objectives of the Lisbon Strategy cannot be attained.
(ES) Mr President-in-Office of the Council, Commissioner, Madam Vice-President of the Commission, the Lisbon Strategy represents the launch of a great European project, now that we have achieved the euro, aimed at achieving greater well-being and especially levels of employment and participation by Europeans in the workplace, women in particular. It is an ambitious project for 2010. It sets the path towards opening up - opening up Europe - a path towards liberalising strategic sectors, communications, transport, energy, financial services. Also towards modernising labour relations, with a view to ensuring, by means of social agreements, that the labour market is modernised in such a way as to increase access to jobs, especially for young people and for the long-term unemployed.
We are now seeing a recovery of economic growth and this Summit, to be held in March, which will revise that Lisbon Strategy, must confirm to the Europeans that economic growth in 2006 is not a passing event, but that it can be reinforced within the framework of the global economy and of that recovery. In order to do that, we are going to need a lot of political initiative, a lot of political capacity in order to carry out the reforms that cannot be left any longer - and this afternoon energy and the environment have been mentioned in this House. In short, all of the reforms needed to restore the Europeans' confidence in their own project. There will be no confidence without employment.
What is slowing down the great European Project is our inability to grow, as Mrs Wallström said. It is low growth with insufficient job creation. Those of us who feel profoundly European believe that there is still time to restore that process and not to let it die by itself.
(PL) Mr President, once again we are debating a programme for Europe that needs to be far-reaching, clear and able to meet global challenges. This time we have to pay particular attention to the problem of the common energy policy, which is currently a very important political and social issue.
We must remember that the recent increases in energy prices will in future become an ever-increasing problem both for world energy markets and for economic development. We do not yet have a clear European energy strategy. The Member States continue to focus on their own strategic interests, which are then reflected in their domestic political decisions. That is why there is still so little scope for cooperation at European level. A European energy policy, on the other hand, means acting in harmony and solidarity.
Mr Barroso, the President of the European Commission, rightly said this morning that if we want to be treated as a partner to be reckoned with in energy policy, we need to speak with one voice instead of 27. Solidarity is particularly important in obtaining secure energy supplies. The European Union must speak with one voice when negotiating with its main energy suppliers in order to achieve a sound, long-term partnership and agreements on energy cooperation.
Furthermore, energy policy is also indirectly linked to the priorities of the new Lisbon Strategy, which are to increase growth and jobs. On this strategy, the Council rightly proposes that we focus on four areas, namely an economic policy based on stability and growth, development of the internal market, innovation, research and education, and increasing jobs and developing of the European social model.
The Lisbon Strategy does, however, still require greater commitment by the governments of the Member States as regards implementation. In order to maintain balanced growth, we must also bolster the strategy's environmental and social aspects, particularly as regards job creation.
(PT) Mr President, Mr President-in-Office of the Council, today is the right time to say that, thanks to the 2004 reform, the Lisbon Strategy is more than just a series of unattainable targets - the priorities are clearer and the responsibilities better defined.
I wish to use this speech to talk about social policy within the framework of the Lisbon Strategy. Firstly, it is abundantly clear that the Lisbon Strategy is not, as some would have it, some kind of liberal attempt at undermining the foundations and values of the European social model. Far from it, in fact. The Lisbon Strategy represents a vision that, very much in a spirit of reform, seeks to preserve the values that lie at the heart of the European social model. The Lisbon Strategy therefore lays down political guidelines on the need to modernise social protection systems, which is a necessary response to what is happening in Europe and around the world.
This broad guideline clearly expresses the idea that social policy should be seen not as a burden but rather as a factor that can have a positive influence on economic growth, by increasing productivity and competitiveness and by delivering higher levels of social cohesion and access to fundamental rights. It thus becomes a significant instrument in guaranteeing social peace and political stability, without which there can be no lasting economic progress.
Because of the 2004 reform, I now feel more optimistic than before as regards the implementation of the Lisbon Strategy. The EU has entered a period of economic acceleration and may outstrip the United States of America in terms of growth. In the first half of 2006 alone, investment rose by 6%, exports should rise by more than 5%, and the unemployment rate has fallen to 1998 levels. These figures confirm that the objectives of the Lisbon Strategy are having a cumulative effect on the ground, whereby sustained economic growth leads to more and better jobs, to continued improvement in the living standards of EU citizens without any loss of competitiveness and to the values of the European social model being upheld.
I therefore wish to congratulate Mr Barroso and the Commission on the reform that, in timely fashion, they chose to introduce into the Lisbon Strategy.
(DE) Mr President, Mr President-in-Office of the Council, a great deal has been said about the successful implementation of the Lisbon Strategy, or at any rate about the endeavours to achieve it. Before you leave, I should like to ask you to speak out, at the next meeting, in favour of clear outlines and clear boundaries, for which the individual will be responsible, 'individual' meaning the Member State and the European Union.
It became apparent from last week's inter-parliamentary meeting in Brussels that our counterparts in the various Member States had brought with them all their criticisms and demands in relation to education, employment, social security, climate protection and so on, and insisted on getting solutions to them, yet it is in the hands of the Member States that most of these powers and responsibilities lie. More transparency and more information are needed if people are to know where, at the end of the day, responsibility lies, which responsibility lies with the EU and which with the Member State.
Education is at the heart of the Lisbon Strategy. The Commission's most recent progress report showed that the Member States are still making considerable efforts to achieve the five targets by 2010, and that will require, as a matter of urgency, more investment in education and the specification of explicit rights and obligations in that area and in that of lifelong learning. If people are to be more mobile, their qualifications will also have to be recognised. Those that we have acquired within the European Union are still of too little practical use to us. I would ask you to take account of that in your work.
Last week, I had a very interesting meeting with the European Young Socialists, who asked me to pass on to you the message that education is also an end in itself, that it does not always have the sole purpose of helping people to become workers adapted to the labour market, but also has a great influence on the development of personal self-awareness, of social skills and of cultural understanding. It is that that I see as a great education task for all of us.
Mr President, Commissioner, ladies and gentlemen, I should like to express my particular thanks for the many suggestions that have been put forward, which are also summarised in the parliamentary resolution that has yet to be adopted.
We have focused on a number of important issues, namely those inherent to the Lisbon Strategy: growth, jobs - and also sustainability, which was added in Gothenburg.
The last speech, in particular - by Mrs Prets - highlighted the issue of who bears responsibility with regard to Lisbon - and my personal experience over recent years validates this point. It has been clear that, in many fields, things are being coordinated that subsequently need to be implemented at national level. Nevertheless - and this is related to the other point raised by several Members today - there are issues where all Member States agree that measures are not affordable at national level alone, and that help from the European level is needed. This, in turn, is related to the issue of lawmaking: does it have to be carried out at European level or could it be done at national level?
One important related issue is energy - which, in turn, overlaps with the field of growth. We shall be dealing with this at the Spring European Council, too, as the development of renewable energy is on the agenda. This will represent the first important contribution to environmental protection, too - a contribution that will at the same time present new job opportunities. After all, this field has proved to be a source of new jobs - and these, in turn, will offer opportunities for exporting products outside the EU. It is not sufficient that Europe leads the way in energy conservation and combating climate change; it must convince others to take this course too. We can only convince others if we set a good example ourselves, however.
I should like to emphasise another important point, even though it will not be such a central topic at the European Council. There have already been repeated calls for energy solidarity, and there have also been calls for talks with Russia - and rightly so. To achieve this security, however, negotiations with Russia are needed as well as a mandate to breathe life into the Partnership and Cooperation Agreement with Russia at long last, so that the very aspects that also play a role in the issue of energy security can be included in the negotiations.
I should like to mention another aspect in this connection, namely the reason for the importance of this dialogue with Russia. If we all bear in mind today how the pipelines in Russia are laid, where they are laid and the fact that - partly as a result of global warming - the condition of these pipelines may soon deteriorate, we see that it is important to enter into close contact with Russia in this particular regard - rather than just with the other producing countries and/or the relevant transit countries.
I should like to mention a field already referred to by several Members, including Mr Goebbels - namely the social dimension, the European social model. The occasional criticism has been made that this dimension is not really central. I should just like to remind the House that, just a few days ago, this Presidency held an impetus conference in Nuremberg under the leadership of Franz Müntefering, German Federal Minister for Labour and Social Affairs and President of the Employment, Social Policy, Health and Consumer Affairs Council, on issues such as the following. How can we respond to the challenge of globalisation? What can the EU do? What should be retained and what changed in response to these challenges? The Council President has also made it his objective to continue this during Germany's Presidency of the G8. Nevertheless, we must consider how to allay the fears that this changing world holds for many citizens. It is very important to bear in mind that people need security in change.
Returning to the subject of Lisbon, many associate this word with the beautiful capital of Portugal, whilst for others it holds no associations. The task of remedying this falls not only to the Commission. It is our duty to repeatedly emphasise the objectives of the Lisbon Strategy - growth, jobs and sustainability - and coordinate these with new issues and challenges, such as research, education and training. In so doing, however, we must show at national level that this impetus and this coordination have come from Europe.
I should like to make one last comment on the subject of the Constitutional Treaty, even though it is not on the agenda of the Spring European Council. It is unsatisfactory to make comments such as 'Why not just dispense with the Constitutional Treaty: the people do not want it?' Statements such as this are incorrect, as some Member States, such as Spain and Luxembourg, have accepted this Constitutional Treaty - be it in their parliaments or by means of referendums. It is true that two other Member States have voted against it, but, at the same time - as the German Chancellor said in her speech on the German Presidency here a few weeks ago - many people who reject this Constitutional Treaty also want the European Union to have more powers and responsibilities, for example in the field of energy. This is exactly what the Constitutional Treaty envisages. Individuals have to decide what it is they want, therefore: they cannot always just select the parts they like. Those calling for parliamentary rights, for example the early-warning mechanism via better lawmaking, have to be able to decide on the level - national or European - at which they believe regulations are needed and should be adopted.
Vice-President of the Commission. Mr President, I should like to thank all the Members for staying until the very end. It is always a challenge to create a real debate and not just to have monologues.
I should like to make three comments. Firstly, I should like to follow up on something to which many of you referred: the deadlock over the Constitutional Treaty and what many of you have pointed to as a lack of commitment from our political leaders in Europe today. The Commission, of course, fully backs what we could call a courageous and ambitious commitment from the German Presidency to ensure that this whole issue is moved from a stage of reflection to one of action. We know it will not be easy to find solutions, but we will help as much as we can. We must overcome this deadlock as soon as possible.
The outcome of the spring Council will be very important in this respect, as will its capacity to deliver on the crucial issues on the agenda, including climate change. I should like to comment on what some of you have said about the ambitions of the Commission and the European Union. It is important to say that there is a longer-term objective and target for what we have to do in order to fight climate change. The 30% cut in developed countries' emissions by 2020 is a necessary step towards the longer-term objective of reducing them by as much as 50% below 1990 levels by 2050. It is necessary to see that this is a step in that direction. This reduction is essential if we are to meet the 2°C objective, which we know, in turn, should prevent massive and irreversible disruption of the global climate system. It is the developed countries that should continue to shoulder most of this global effort to reduce emissions over the next decade or so, as they are already doing under the Kyoto Protocol, so as both to be credible and motivate those poorer countries in the world that will have to follow suit.
We asked the group of developed countries to reduce by 30%. Let us ask ourselves whether this is ambitious. Compared to 1990, US emissions are currently up by 15%, those of the EU-25 are down by 5% and those of Russia are down by 30%. It will not be easy, and you cannot see it individually, but it represents a huge challenge.
Let me also mention the costs, because many of you have referred to the costs for industry. The Commission has made impact assessments that show that taking action to limit climate change is fully compatible with sustaining global growth. Investment in a low-carbon economy will require around half a percent of global GDP over the period from 2013 to 2030 and would reduce global GDP growth by 0.19% per year, which is a fraction of the expected annual GDP growth rate of 2.8%.
This is without associated health benefits, greater energy security and reduced damage from avoided climate change being taken into account. This is a small insurance premium to pay for significantly reducing the risk of irreversible damage to our economy and to our planet, and especially if you compare it with the Stern Review's estimate that uncontrolled climate change will cost between 5 and 20% of GDP in the longer term. So we must consider the cost of inaction! Climate change is already costing us - just ask insurance companies all over the world.
Finally, the spring Council is about the Lisbon Strategy. You are absolutely right that, if we want to communicate, we have to mention that it is about jobs and growth. Lisbon is also about the courage of reform. I fully agree with Mr Watson that there is ample evidence that reforms work. However, we also have evidence that societies dominated by fears and insecurity are not easy to reform: they are afraid of change. That is also what we see in Europe and that is why we have to build confidence and remember that the Lisbon Strategy - the jobs and growth strategy - is also about fighting social exclusion and poverty; fighting poverty in Europe as well, improving quality of work, investing in education, building civic competence and investing in people. That is the only way to overcome the fears.
Listening to all these interesting speeches, I am reminded of the intimate link between the growth and jobs strategy and sustainable development, because we have heard all the arguments for why we as Europeans would like to see economic growth, coupled with social security and maintenance of a high level of environmental protection, while continuing to be ambitious. I think that sustainable development is an objective which is gaining ground more and more as the vision for Europe and for the world.
To conclude the debate, I have received five motions for resolutions on the Lisbon Strategy pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was suspended at 5.20 p.m. while awaiting Questions to the Commission and resumed at 5.35 p.m.)
Written statements (Rule 142 of the Rules of Procedure)
(SK) We all certainly agree that innovation plays or should play a dominant role in how we respond to the risks and opportunities presented by the global economy. It is common knowledge that the biggest problem concerning the development of innovation is insufficient implementation within the various Member States. The main aim of the Lisbon Strategy is to create the conditions for strengthening the internal competitive environment in each Member State. The EU economy can only be as competitive and innovation-savvy as the smallest and remotest businesses in its regions. Innovation programmes must therefore be directly implemented at a regional level, where they can create a sufficiently competitive environment for local SMEs.
The centrally managed implementation of innovation development is doomed from the very beginning. The way to proceed is through building up a regional technical infrastructure for innovation, including technology incubators and high-tech centres where there will be opportunities to make use of all of the available knowledge potential, as well as every viable innovative idea. This must go hand in hand with a flexible approach to all forms of financing, in particular venture capital, taking into account the level of development of a given innovative company or project. The financing must also be available at a regional level. This is the only way for us to sustain, motivate, develop and tap the knowledge potential of our regions in the interests of long-term sustainable growth. Therefore, I would like to call on the EC to consider the above-mentioned aspects of innovation development when assessing national strategic reference frameworks.